UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2014 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-14801 Mikros Systems Corporation (Exact name of registrant as specified in its charter) Delaware 14-1598200 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 707 Alexander Road, Building Two, Suite 208, Princeton, New Jersey 08540 (Address of Principal Executive Offices) (609) 987-1513 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☒
